EXHIBIT WORLDWIDE COMPENSATION, INC. Reviewed Financial Statements September 30, 2009 and 2008 WORLDWIDE COMPENSATION, INC. Balance Sheet September 30, 2009 ASSETS Cash and cash equivalents $ 477,387 Accounts receivable 354,159 Prepaid expenses 97,296 Total current assets 928,842 Property and equipment, net 142,435 Other assets 2,700 Total assets $ 1,073,977 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Accounts payable $ 206,130 Accrued liabilities 194,661 Obligation to repurchase common shares 210,972 Deferred revenue 1,739,220 Total current liabilities 2,350,983 Long term liabilities: Deferred revenue 690,589 Total liabilities 3,041,572 Commitments and contingencies Shareholders' equity: Preferred stock: Series B, no par, 5,102,040 shares authorized, issued, and outstanding at September 30, 2009 (Aggregate liquidation preference of $2,500,000) 2,479,449 Series A, no par, 7,597,882 shares authorized, issued, and outstanding at September 30, 2009 (Aggregate liquidation preference of $1,873,638) 1,812,082 Common stock, no par, 35,000,000 shares authorized, 19,360,080 shares issued and outstanding at September 30, 2009 149,980 Additional paid-in capital 20,796 Accumulated deficit (6,429,902 ) Total shareholders' equity (1,967,595 ) Total liabilities and shareholders' equity $ 1,073,977 WORLDWIDE COMPENSATION, INC. Statement of Income and Expense (Reviewed) Nine Months Ended September 30, 2009 2008 Revenues $ 590,210 $ 135,340 Operating expenses 3,117,875 2,174,222 Net loss $ (2,527,665 ) $ (2,038,882 ) The accompanying notes are an integral part of these financial statements WORLDWIDE COMPENSATION, INC. Statement of Shareholders' Deficit (Reviewed) Additional Total Preferred Stock Common Stock Paid-In Accumulated Shareholders' Series B Shares Amount Series A Shares Amount Shares Amount Capital Deficit Deficit Balances at December 31, 2008 5,102,040 $ 2,479,449 7,597,882 $ 1,812,082 18,245,080 $ 31,102 $ 12,267 $ (3,902,237 ) $ 432,663 Issuance of common stock for services - 1,115,000 246,000 - - 246,000 Net reclassification of unvested shares subject to repurchase to liabilities - (127,122 ) - - (127,122 ) Stock based compensation - 8,529 - 8,529 Net loss - (2,527,665 ) (2,527,665 ) Balances at September 30, 2009 5,102,040 $ 2,479,449 7,597,882 $ 1,812,082 19,360,080 $ 149,980 $ 20,796 $ (6,429,902 ) $ (1,967,595 ) The accompanying notes are an integral part of these financial statements WORLDWIDE COMPENSATION, INC. Statement of Cash Flows (Reviewed) Nine Months Ended September 30, 2009 2008 Cash flows from operating activities: Net loss $ (2,527,665) $ (2,038,882) Adjustments to reconcile net loss to net cash used by operating activities: Depreciation and amortization 24,000 24,549 Interest on notes converted to convertible preferred stock - 1,662 Non-cash stock based compensation 8,529 10,284 Issuance of common stock for services 246,000 83,850 Changes in operating assets and liabilities: Accounts receivable (294,159) (520,270) Prepaid expenses and other assets (88,258) (52,674) Accounts payable 119,595 61,990 Accrued liabilities 81,777 79,414 Deferred revenue 1,186,000 969,295 Due to officers - (2,132) Net cash used by operating activities (1,244,181) (1,382,914) Cash flows from investing activities: Purchase of property and equipment (28,739) (45,468) Net cash used by investing activities (28,739) (45,468) Cash flows from financing activities: Proceeds from notes payable - 200,000 Proceeds from issuance of preferred stock, net of issuance costs - 2,277,787 Net cash provided by financing activities - 2,477,787 Increase (decrease) in cash and cash equivalents (1,272,920) 1,049,405 Cash and cash equivalents, beginning of period 1,750,307 996,178 Cash and cash equivalents, end of period $ 477,387 $ 2,045,583 Supplemental disclosure of cash flow information Cash paid for income taxes $ 800 $ 800 Supplemental disclosure of non-cash transactions Obligation to repurchase common shares $ 127,122 $ 83,850 Conversion of principal and accrued interest on convertible notes to Series B convertible preferred stock $ - $ 201,662 Marketing consideration received in exchange for services $ 110,830 $ 100,000 The accompanying notes are an integral part of these financial statements Note 1 - Organization: Business activity - Worldwide Compensation, Inc. (the “Company”) was incorporated in the state of California in 2006.The Company is a fully integrated global compensation and software provider that enables companies to align and reward people worldwide.The Company maintains one location in California. Going concern - The accompanying financial statements of Worldwide Compensation, Inc. have been prepared in accordance with the accounting principles generally accepted in the United State of America (“GAAP”), which assumes that the Company will continue as a going concern and which contemplates the realization of assets and satisfaction of liabilities and commitments in the normal course of business.
